 MANAGEMENT TRAINING CORPORATIONManagement Training Corporation' (Formerly Thio-kol Corporation) and General Teamsters, Can-nery Workers, Food and Merchandise Handlers,Local Union 976, affiliated with the Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Independent.Cases 27-CA-6573 and 27-RC-5940April 3, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 2, 1981, Administrative Law JudgeGerald W. Wacknov issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a reply brief and a brief in support ofthe Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge,3and to adopt his recommended Order,4asmodified herein.The Respondent's unopposed motion to change its name is herebygranted.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.s In adopting the Administrative Law Judge's Decision, we note thatthe Respondent's policies of promoting employees as vacancies occurredand of granting annual merit increases, albeit of differing amounts, hadbeen in effect and routinely implemented for a number of years. The Re-spondent's only discretion involved the selection of employees to receivethe promotions and benefits, not whether to grant them. Thus, in regardto the voting unit in Case 27-RC-5961, the Respondent's withholding ofthese promotions and benefits, combined with its statements to the effectthat if the Union lost the election they would be granted immediately,but if the Union won they would be deferred indefinitely, or possiblynever received, violated Sec. 8(aX3) and (I) of the Act.Additionally, while we agree with the Administrative Law Judge'sfinding regarding Supervisor Elizondo's statement about the proposed 8-percent wage increase, we also find that the remark was an impliedpromise of benefit. Thus, shortly before the election, in response to anemployee's complaint about inadequate wages, Elizondo's statement indi-cated that the employees would receive higher wages without the neces-sity of a union.' In par. l(d) of his recommended Order, the Administrative LawJudge included a broad cease-and-desist order against the Respondent. Asthe General Counsel has not demonstrated that the Respondent has aproclivity to violate the Act, or that the Respondent has engaged in suchwidespread or egregious misconduct as to demonstrate a general disre-gard for employees' fundamental statutory rights, a broad order is notwarranted here. Hickmott Foods. Inc, 242 NLRB 1357 (1979). Accord-ingly, we will modify the Administrative Law Judge's recommended261 NLRB No. 13AMENDED CONCLUSIONS OF LAWInsert the following as paragraph 6 and renum-ber the remaining paragraph:"6. By impliedly promising benefits if the Unionshould lose the election, the Respondent violatedSection 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Management Training Corporation, Clearfield,Utah, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Delete paragraph l(d) and insert the follow-ing:"(d) Impliedly promising benefits if the Unionshould lose the election."2. Insert the following as paragraph l(e):"(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the National Labor Relations Act, as amended."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election inCase 27-RC-5940 be, and it hereby is, set aside,and that said case be, and it hereby is, remanded tothe Regional Director for Region 27 to conduct anew election when he deems the circumstancespermit the free choice of a bargaining representa-tive.[Direction of Second Election and Excelsior foot-note omitted from publication.]Order by substituting narrow cease-and-desist language for the broad lan-guage used by the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organization131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT threaten to withhold promo-tions, merit increases, and Christmas bonusesfrom you because of the pendency of a repre-sentation petition.WE WILL NOT withhold promotions, meritincreases, and Christmas bonuses from you be-cause of the pendency of a representation peti-tion.WE WILL NOT impliedly promise benefits ifthe Union should lose the election.WE WILL NOT interrogate you regardingyour union activity and WE WILL NOT threatenyou with more stringent working conditionsand the withholding of regular wage increasesshould you select the Union as your collective-bargaining representative.WE WILL NOT, in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL grant all such benefits which wewould have granted in 1979 and 1980 but forthe representation petition, retroactively, andwith interest.MANAGEMENT TRAINING CORPORA-TIONDECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Ogden, Utah, on July 22, 23, and24, and August 11 and 12, 1980. The charge in Case 27-CA-6573 was filed on February 11, 1980, by GeneralTeamsters, Cannery Workers, Food and MerchandiseHandlers, Local Union 976, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, Independent (hereincalled the Union). Thereafter, on February 27, 1980, theRegional Director for Region 27 of the National LaborRelations Board (herein called the Board) issued a com-plaint and notice of hearing alleging a violation by Thio-kol Corporation (herein called Respondent) of Section8(a)(1) and (3) of the National Labor Relations Act, asamended (herein called the Act).Pursuant to a representation petition filed by theUnion in Case 27-RC-5940, an election was conductedon December 13 and 14, 1979.' The tally of ballots re-flects that of the approximately 239 eligible employees incombined Voting Groups A and B, 89 cast ballots forthe Union and 128 cast ballots against the Union; andthat of the approximately 48 eligible employees inVoting Group C, 22 cast ballots for the Union and 26cast ballots against the Union. Thereafter, the Union filedtimely objections to the election, which objections, onFebruary 28, 1980, were consolidated with the unfairlabor practice proceeding for the purpose of hearing,ruling, and decision by an Administrative Law Judge.The parties were afforded a full opportunity to beheard, to call, examine and cross-examine witnesses andto introduce relevant evidence. Since the close of thehearings briefs have been received from the GeneralCounsel and counsel for Respondent.Upon the entire record, and based upon my observa-tion of the witnesses and consideration of the briefs sub-mitted, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is a Virginia corporation and operates ajob training facility in Clearfield, Utah, for the UnitedStates Department of Labor. In the course and conductof its business operations at Clearfield, Utah, Respondentannually purchases and receives goods and materialsvalued in excess of $50,000 directly from suppliers locat-ed outside the State of Utah.Respondent acknowledges that the jurisdictional factsrelied on by the Regional Director in his Decision andDirection of Election in Case 27-RC-5940, issued onNovember 21, are accurately set forth therein, but main-tains that the Regional Director was nevertheless incor-rect in determining that the Respondent was subject tothe Board's jurisdiction. Having reviewed the jurisdic-tional issue as fully explicated in the Regional Director'sdecision and in the parties, briefs,2 it is clear that theBoard's decision in The Singer Company Education Divi-sion, Career Systems, Detroit Job Corps Center, 240 NLRB965 (1979), in which the Board found that it will effectu-ate the purposes of the Act to assert jurisdiction over theoperation of job corps training centers such as Respond-ent operates, is dispositive of the issue herein. I thereforefind that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct, as alleged.1. THE LABOR ORGANIZATION INVOLVEDIt is admitted and I find that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.' All dates or time periods herein are within 1979 unless stated to beotherwise.It appears unnecessary to recount the jurisdictional facts which are apart of the record herein.132 MANAGEMENT TRAINING CORPORATIONIII. THE UNFAIR LABOR PRACTICES AND ELECTIONOBJECTIONSA. The IssuesThe principal issues raised by the pleadings are wheth-er Respondent violated Section 8(a)(l) and (3) of the Actby threatening to withhold and by withholding fringebenefits; whether supervisors or agents of Respondentunlawfully interrogated and threatened employees; andwhether, as a result thereof, certain election objectionsshould be sustained and a new election directed.B. The Facts1. Threats and interrogationJayann Goodman, a current employee, testified that onthe morning of the election, she and Terry Spinden, con-fidential secretary to Mose Watkins, Respondent's direc-tor, were working together in the medical records room.During a discussion regarding their respective union sen-timents, Goodman made a remark about Spinden's "VoteNo" button and told Spinden that she believed somekind of representation was needed but perhaps not theTeamsters. Spinden replied that she was sure the em-ployees did not need the Teamsters because, if theyvoted the Union in, the company would install time-clocks and the employees, including Spinden, wouldhave to clock in and out. Spinden further indicated thatshe found timeclocks undesirable. Goodman answeredthat she was not afraid of a timeclock.Spinden testified that as executive secretary to Re-spondent's director, she performs general secretarialduties but she has nothing to do with the hiring, dis-charging, or evaluation of employees. She does contactemployees, however, on a daily basis, as directed byWatkins, in regard to student and operational problems.The record indicates that Spinden frequently works withGoodman, and Spinden recalled a conversation which,she admits, may have occurred on the morning of theelection, wherein Goodman asked whether Watkins onmanagement would install timeclocks if the Union wasvoted in. She replied that Mr. Watkins did not have thepower to install timeclocks and added that although shehoped this would not happen she did not know whatmanagement would do.Nalsene Johnson, a clerk typist, testified that, on themorning of the election, she received a phone call fromSupervisor Jerry Bond, manager of residential living.Johnson had had several previous phone conversationswith Bond and was certain of her identification of hisvoice. According to Johnson, Bond stated that he knewhe was disobeying company regulations about discussingthe Union with employees on the day of the election, butthat he believed the company deserved another chanceand asked how Johnson felt about it. Johnson repliedthat she and other employees were dissatisfied with thelow wages and that Respondent had exhibited prejudicetoward employees. Bond, according to Johnson, an-swered that if the Union got in there would still be lowwages, the problems would be the same, and manage-ment would be more strict with the employees. Bondconcluded the conversation by stating, "I understandyour point of view but I think that management deservesanother chance." Thereafter, Johnson made notes of theconversation and reported it to her supervisor, FrankNielson, who apparently advised Johnson that Bond's re-marks were not improper.Bond testified that he has known Johnson for about 2years. He denied that he had any phone conversationwith Johnson regarding the Union, but recalls that abouta month prior to the election, as he and Johnson wereleaving the gym, Johnson expressed various concerns, in-cluding dissatisfaction with her wages and stated thatmanagement was running scared because of the Union.Several weeks later, according to Bond, a similar con-versation occurred in the office. Bond asked Johnsonhow she was and whether things were better than thelast time they had talked. Thereupon, Johnson again ex-pressed dissatisfaction with low wages and prejudice onthe part of Respondent toward employees and mentionedthat she believed Supervisor Nielson was out to get her.Further, she repeated that management was runningscared because the employees might select the Union torepresent them. Bond replied by pointing out some of thepros and cons of union representation, mentioning thatemployees would have to pay dues and that fringe bene-fits would be negotiable. He further suggested that theemployees should give Respondent another chance.Bond denies that he said anything about management be-coming more strict should the Union become the em-ployees' collective-bargaining representative.Eldon Jerue, a former employee, testified that severaldays prior to the election, his supervisor, Michael Eli-zondo, who had recently returned from a supervisors'meeting, told Jerue that if the Union was voted out theemployees would receive an 8-percent blanket pay raise;that he could not be quoted on the subject; and that thisamount is what it could take to stop the Union. There-upon, according to Jerue, Elizondo computed on a cal-culator the amount of Jerue's potential 8-percent in-crease.Supervisor Elizondo, senior automotive instructor, tes-tified that he attended a management meetings sometimeduring the week of the election, at which meeting the su-pervisors were briefed regarding, among other things,the possibility of further pay increases. Thereafter,during a casual meeting with Jerue and approximatelythree other automotive instructors, Jerue began makingwhat Elizondo deemed to be unfounded accusationsagainst Respondent to the effect that the company wasnot fair to the employees and that the employees werenot being adequately paid. This prompted Elizondo toreveal that, as he had recently learned at the manage-ment meeting, the company was attempting to help theemployees by proposing an 8-percent increase for all jobcorps center employees at a meeting in Houston attendedby various job corps contractors, including Respondent.Elizondo denies that he said that if the Union did notwin the election there would be an 8-percent raise forthe employees. Later, according to Elizondo, Jerue askedwhat his 8-percent increase would amount to and Eli-zondo computed the amount for him on a calculator.133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPromotions, merit increases, and the ChristmasbonusRex Barber, deputy center director, testified that, uponthe filing of the petition in Case 27-RC-5940 on aboutOctober 15, Respondent decided to withhold certainbenefits from those employees who would be encom-passed by the petition. Thus, Barber testified as follows:It was immediately the company's position thatthose things ...bonuses, merit increases, promo-tions and so forth-that our hands were tied, thatthey would-that these things would not be grantedto those employees who were contained, who wereincluded in the proposed units....we felt that ... if we did grant these things,that this could be construed as an attempt to buy offthe employees who were involved and could verywell be considered a violation of the NLRB rulesand regulations.This position was disseminated to Respondent's supervi-sors and, in turn, was passed on to the employees.Barber further testified that during a conversation withemployee Carolyn Duncan, about a week prior to theDecember 13 election, Duncan asked whether or not shewould receive her Christmas bonus if the Union wasvoted in. He replied to Duncan as follows:That if a unit was established, that all fringebenefits, including the bonuses were subject to thegive and take of collective bargaining; that theUnion then became the representative of the em-ployees that were in the unit; and Thiokol's handswere tied insofar as what they could do until suchtime as the negotiations were completed.And I'm sure the impression was left that-al-though I did not state specifically, I'm sure the im-pression was left that, no, you won't get your bo-nuses on the 14th of December if the unit is estab-lished on the 13th. But at no time did I come outand tell her, no, you will not get your bonuses.Barber further testified that Respondent's managers andsupervisors had been responding similarly to employees'questions since the petition had been filed.During a series of 11 preelection meetings on Decem-ber 11 and 12, Barber reiterated Respondent's position toits employees. Barber testified as follows:In my remarks, I outlined the various fringebenefits that employees had and the Thiokol fringebenefits today, including bonuses, pension, holidayvacation, and so forth; and, then, explained to themthat if units were established as a result of the elec-tion, that all of these things became negotiable. Ifunits were not established, then it was business asusual.Following Barber's remarks, copies of a leaflet onfringe benefits were handed out to the employees. Theleaflet, entitled "Fringe Benefits" lists, among some 21benefits, the discretionary yearend (Christmas) bonus andwage increases.The parties stipulated that employees in the votingunit in Case 27-RC-5940 did not receive promotionsduring the period from the filing of the Union's petitionon October 15 until after the December 13 election.Thereafter, the promotions were granted retroactively.The record indicates that, historically, promotions hadnot been granted on a scheduled basis but rather oc-curred only when openings arose.The parties further stipulated that employees in thevoting unit in Case 27-RC-5940 did not receive merit in-creases during the period from the filing of the petitionon October 15 until after the December 13 election.Thereafter, those eligible to receive merit increases weregranted the increases retroactive to their original reviewdates. The record indicates that the amount of the meritincreases varied from employee to employee and wassubject to the discretion of each emloyee's supervisor,which recommendation was subject to approval, disap-proval, or modification.The yearend or Christmas bonus had been paid everyyear since Respondent assumed operation of the facility,period of 14 years, and the 1979 Christmas bonus hadbeen approved by Respondent's corporate headquartersfor all employees in early December. Such bonuses werebased upon salary and length of service. The Christmasbonus was considered "discretionary" in the sense that itwas subject to approval each year. However, the formu-la for determining the amount of the bonus appartentlyhas not varied since its inception.A separate petition in Case 27-RC-5961, filed on De-cember 7 for a unit consisting of medical department em-ployees, has been pending since that date and is currentlypending. As a result, Respondent has chosen to withholdfrom the medical department employees such 1979 bene-fits and apparently similar 1980 benefits until after theelection, for the same reasons as enunciated by Respond-ent, above.C. Analysis and Conclusions1. Promotions, merit increases, and the ChristmasbonusThe law is clear that during an organizational cam-paign or during the pendency of a representation peti-tion, an employer should decide the question of grantingor withholding benefits as it would have done in the ab-sence of such election petition or organizational cam-paign. The May Department Stores Company d/b/aFamous-Barr Company, 174 NLRB 770 (1969); StumpfMotor Company, Inc., 208 NLRB 431, 433 (1974); TheSinger Company, Friden Division, 199 NLRB 1195 (1972),enfd. 480 F.2d 269 (10th Cir. 1973). However, if an em-ployer is motivated by a desire to avoid the appearanceof election interference and would be faced with the di-lemma that the granting of a particular benefit prior to' An employee who had been employed for I year receives I week'spay as a bonus. Employees get an additional day's pay for each year ofemployment thereafter, to a maximum of 6 years, and thus receive amaximum of 2 weeks or 10 days' pay. A Christmas bonus of S500 is aboutaverage for an employee of 6 years.134 MANAGEMENT TRAINING CORPORATIONthe election would foreseeably subject the employer tocharges of unlawful conduct or the vicissitudes or uncer-tainty of litigation, the employer may, under certain con-ditions, postpone the granting of the benefits until afterthe election. The Singer Company, Friden Division, supra;Montana Lumber Sales, Inc. (Delaney & Sons Division),185 NLRB 46 (1970); Uarco, Incorporated, 169 NLRB1153 (1968). such withholding of benefits is not permit-ted, however, where the benefits are pursuant to a fixedpractice or pattern which would provide the employerwith objective evidence excusing the timing of the grant-ing of such benefits.4Thus, under such circumstances,the employees would not reasonably be led to believethat the benefits were, in effect, anticipatory rewards forrejection of the Union.While the record herein indicates that promotions andmerit wage increases may reflect the subjective opinionof Respondent's management regarding the qualificationsof specific employees, thereby exposing Respondent tothe charge of discriminatory treatment based on employ-ees' union activity, Respondent could have no such rea-sonably based concern regarding the Christmas bonus.This practice of granting Christmas bonuses had beencontinuing for the past 14 years5and, insofar as therecord shows, the bonus had always been granted withinthe 2-week period prior to Christmas in accordance withan unvarying formula predicated upon each employee'slength of service. Under such circumstances, Respondentwas armed with overwhelming objective evidence show-ing that the Christmas bonus was not designed to unlaw-fully influence employees' votes. As there appears to beno rational basis for threatening to withhold or withhold-ing this bonus from employees,' and as such conduct hasan obviously significant impact upon employees' selec-tion of a collective-bargaining representative, I find thatby such conduct Respondent has violated the Act as al-leged.Moreover, while an employer is, within certain pre-scribed guidelines, noted above, privileged to defer orpostpone the conferral of benefits until after the election,such benefits to which the employees are entitled arenot, by operation of law, thereafter relegated to the col-lective-bargaining process, but rather must be conferredas conditions of employment which the employer is le-gally obligated to continue. Thus, by threatening the dis-continuation of any form of wages or conditions of em-ployment to which the employees have become entitled,such as the promotions, merit increases and Christmasbonus, herein, and to defer the granting of such benefitsto the collective-bargaining process, Respondent has vio-lated Section 8(aXl) of the Act. Moreover, by threaten-ing to withhold and by withholding such benefits fromemployees encompassed by the pending petition in Case'See The Singer Company. Friden Division. supra' Signal Knitting MillsInc., 237 NLRB 366 (1978); Waterbury Community Antenna, 233 NLRB1312, 1324 (1977), enfd. as modified 587 F.2d 90 (2d Cir. 1978).5 As noted above, unit employees in Case 27-RC-5940 received thebonus the day following the election and unit employees in Case 27-RC-5961 have not yet received either the 1979 or 1980 bonus.' It is clear that the Christmas bonus, under the instant circumstances,is considered to be a component of wages or a term of employment. SeeAeronca Inc., 253 NLRB 261 (1980); Woonsocket Spinning Company, 252NLRB 1170 (1980).27-RC-5961, Respondent is violating Section 8(aXl) and(3) of the Act. I so find. Montgomery Ward & Co., Incor-porated, 225 NLRB 112, 118 (1976); W. F. Hall PrintingCompany, 239 NLRB 51 (1978); Baker Brush Co., Inc.,233 NLRB 561 (1977); Florida Steel Corporation, 220NLRB 1201 (1975), enfd. 538 F.2d 324 (4th Cir. 1976).2. Threats and interrogationI credit the testimony of employee Goodman, who ap-peared to be a credible witness with a vivid recollectionof the conversation in question, and find that on themorning of the election she was advised by Spinden thatif the Union won the election Respondent would installtimeclocks and the employees would be required toclock in and out.Although Spinden is not a supervisor, she is confiden-tial secretary to the Center's director and as such was ex-cluded from the unit. In the course of her duties, Spin-den relays the instructions and directions of Watkins toemployees on a daily basis. It appears that to attributethe conduct of a confidential secretary to an employee,more of a nexus is needed than the mere fact that thesecretary transmits or relay messages from managementto employees. See Teledyne Dental Products Corp., 210NLRB 435, 440-441 (1974); McKinnon Services, Inc., 174NLRB 1141, 1143-44 (1969); Vitronic, Incorporated, 183NLRB 1067, 1073-75 (1970). Therefore, I find that Spin-den's statement to Goodman may not, without more, beimputed to Respondent and I shall dismiss this allegationof the complaint.I credit the testimony of Nalsene Johnson and findthat on the morning of the election she received a callfrom Supervisor Jerry Bond who asked her how she feltabout giving Respondent another chance and stated thatemployees would be adversely affected by a more strictapplication of work rules should the Union be voted in.Johnson impressed me as a credible witness and was con-cerned enough about the conversation to immediatelyreport it to her supervisor. Moreover, the record clearlyshows that Johnson was very familiar with Bond's voice,having spoken to him in person and telephonically onnumerous occasions. I find that Bond's remarks to John-son constituted unlawful interrogation and a threat ofreprisal in violation of the Act, as alleged.I do not credit employees Jeru and find that he had aninaccurate recollection of the conversation with Supervi-sor Mike Elizondo regarding the 8-percent wage in-crease. Rather, I credit the testimony of Elizondo andfind that he told Jerue and other employees that Re-spondnet was attempting to negotiate an 8-percent wageincrease, an accurate representation as demonstrated bythe record evidence, and that Elizondo did not state thatthe wage increase was conditioned upon the rejection ofthe Union. However, Elizondo's remark in this regardmust be viewed in the context of Respondent's repeatedstatements that "business as usual" would prevail only inthe event of a union defeat in the forthcoming election.Clearly, then, the employees could have reasonably in-terpreted Elizondo's remark to mean that the proposed8-percent wage increase was dependent upon rejection of135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union. Such a statement, under the circumstances, isviolative of Section 8(a)(1) of the Act. I so find.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening the withholding of promotions, meritincreases, and the Christmas bonus, Respondent has vio-lated Section 8(a)(1) of the Act.4. By withholding promotions, merit increases, and theChristmas bonus, Respondent has violated and is violat-ing Section 8(a)(1) and (3) of the Act.5. By interrogating employees regarding their vote inthe election and by threatening employees with morestringent working conditions and the withholding of reg-ular wage increases, Respondent has violated Section8(a)(l) of the Act.6. Such unfair labor practices found herein, specificallythose unfair labor practices in paragraphs 3 and 5, above,are sufficient to establish that Respondent has interferedwith the freedom of choice of employees in the electionin Case 27-RC-5940, and it is recommended that theelection held on December 13, 1979, be set aside and thata second election be directed.THE REMEDYHaving found that the Respondent violated Section8(a)(l) and (3) of the Act, I recommend that it be re-quired to cease and desist therefrom and from in anyother manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed themunder Section 7 of the Act. Moreover, Respondent shallbe required to post an appropriate notice attached heretoas marked "Appendix."It shall be further recommended that Respondentgrant those promotions, merit increases, and Christmasbonuses to all employees who would have received suchbenefits had there been no election petition in Case 27-RC-5961, retroactive to the dates they would have beengranted, with interest thereon.Based on the foregoing findings of fact, conclusions oflaw and the entire record herein, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 7The Respondent, Thiokol Corporation, Clearfield,Utah, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(1) Threatening employees with the withholding ofpromotions, merit increases, and the Christmas bonus be-cause of the pendency of a representation petition.(b) Withholding promotions, merit increases, andChristmas bonuses from employees because of the pend-ency of a representation petition.(c) Interrogating employees regarding their union ac-tivity and threatening them with more stringent workingconditions and the withholding of regular wage increasesshould they select the Union as their collective-bargain-ing representative.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the National Labor Rela-tions Act, as amended.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Grant those promotions, merit increases, andChristmas bonuses which would have been granted in1979 and 1980 to all employees who would have re-ceived such benefits had there been no election petitionin Case 27-RC-5961, retroactive to the dates said bene-fits would have been granted, with interest thereon.(b) Post at its Clearfield, Utah, facility, copies of theattached notice marked "Appendix."" Copies of said no-tices, on forms provided by the Regional Director forRegion 27, after being duly signed by an authorized re-presentaive of Respondent, shall be posted by Respond-ent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election held on De-cember 13, 1979, in Case 27-RC-5940 be set aside and anew election directed.'In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."136